DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 6/24/22 the information disclosure statement was considered by initialing the PTO Form  1449. 
 Response to Amendment
3. 	Applicant's amendment filed on 6/16/22  has been entered and made of record. 
Claims 1-20 are pending in the application. 
Response to Argument
4. 	Applicant's arguments, see page 6- 8, of the remarks, filed 6/16/22 , with respect to claims 1- 20, rejection under 112(b), second paragraph as indefinite and  have been fully considered and are persuasive. The rejection of claims and 112(b) has been withdrawn.
Applicant's arguments see page 6- 8 of the remarks, filed 6/16/22 , with respect to claims 1-20 of 112(b) rejection have been fully considered and are persuasive. The rejection of claims 1- 20, has been withdrawn and are allowed.
Allowable Subject Mater
5. 	The following is an examiner's statement of reasons for allowance:
Claim 1- 20 are allowed.
Prior art fails to teach or fairly suggest a  method comprising : receiving plurality of images of a test assembly, selecting a component in the test assembly and an image from the plurality of images of the test assembly, comparing a plurality of portions of the image as selected to a corresponding plurality of portions of  a t to corresponding plurality of portions of a corresponding profile image and computing a set of matching scores for the plurality of portions, selecting a largest matching score from the set of  matching scores to be a first matching score for and storing the first matching score for the component as selected (as recited by claims 1, 11 and 17) .  
The prior art made of record is considered pertinent to applicant's disclosure: 
Beers et al., (US. 5185811) discloses a  method and apparatus utilizing one or two cameras are described for visually inspecting a polygonal component located at the end of the robotic end effector for determining presence, position and orientation of component leads prior to placement. Image processing improvements are provided for decreasing computational complexity by representing two-dimensional image areas of interest, and each containing leads along one side of a component, by one dimensional summation profiles.
Auer (US. 20120198438 A1)  discloses systems, methods, and apparatus to deploy software are disclosed. An example method comprises storing a configuration of a software suite at a first computer in an object data store, wherein the software suite comprises a first component and a second component, and wherein the configuration comprises a deployment location for each of the first and second components, and a shared parameter of the first and second components; probing a second computer to determine if the first component is deployed, the second computer being indicated by the deployment location of the first component; retrieving the shared parameter of the first and second components from the object data store; establishing a connection from the first computer to the second computer; and transmitting from the first computer to the second computer an instruction to install the first component using the shared parameter via the connection.
Nagarajan, Guru ( US. 8782727 B1) discloses systems and techniques for implementing adaptive video stream testing are presented. In particular, installation of a digital rights management (DRM) client is validated. Furthermore, a decrypted video stream at a particular bitrate is received in response to validating a DRM client. Data throttling is implemented to simulate one or more network speeds for the decrypted video stream. Additionally, video playback time is measured for a codec at the one or more network speeds and it is determined whether the video playback time for the codec exceeds a predetermined threshold value. A test report is generated that lists the codec and the video playback time for the codec at the one or more network speeds. The prior art of record fails to teach either singularly or in combination, fails to anticipate or render the above limitations obvious and additional searches did not find prior art of record . Therefore, the rejection has been withdrawn .  Claims 1 -20,  are allowed.
Claims 2 - 10, are dependent upon claim 1.
Claims 12- 16, are dependent upon claim 11.
Claims  18- 20, are dependent upon claim 17.
6. 	Any comments considered necessary by applicant must be submitted on later than the payment of the issue fee and to avoid processing delays should preferably accompany the issue fee. Such submissions should be clearly labeled, comments on statement of reasons for allowance.
 




















Contact Information
7.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA C. CHAWAN whose telephone number is (571)272-7446. The examiner can normally be reached on 7.30- 5.00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-21 7- 9197 (toll-free)? If you would like assistance from a USPT© Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sheela C Chawan/ 
Primary Examiner, Art Unit 2669